First California Financial Group, Inc. 10-Q Exhibit32.1 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Quarterly Report on Form 10-Q for the quarter ended June30, 2010 (the “Report”) by First California Financial Group, Inc. (“Registrant”), each of the undersigned hereby certifies that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. Date: August6, 2010 /s/C. G. Kum C. G. Kum President and Chief Executive Officer /s/Romolo Santarosa Romolo Santarosa Executive Vice President and Chief Financial Officer
